Citation Nr: 0521374	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  01-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome (IVDS) of the thoracolumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran injured his lumbar spine during a period of 
active duty for training (ACDUTRA) in March 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO increased 
the disability rating for lumbar spine disability from 10 to 
20 percent disabling effective to the date of claim; July 3, 
2000.  In July 2002, the veteran appeared and testified via 
videoconference transmission before C.W. Symanski, who is the 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this claim.  38 U.S.C.A. § 7102(b) (West 2002).  

This case was before the Board in October 2002 at which time 
the Board conducted additional development pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2).  Subsequently, 
the United States Court of Appeals for the Federal Circuit 
invalidated the portion of 38 C.F.R. § 19.9(a)(2) which 
authorized the Board to review evidence not initially 
considered by the RO without obtaining a waiver of review 
from the claimant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Upon 
receipt of additional evidence, the Board remanded the case 
to the RO in October 2003 for review of the evidence obtained 
by the Board.  The Board has rephrased the issue listed on 
the title page to more accurately reflect medical terminology 
used in the current schedular rating criteria.


FINDINGS OF FACT

1.  The veteran's chronic orthopedic manifestations of IVDS 
primarily involve pain, restricted range of motion, and 
functional limitation on use; his forward range of motion is 
greater than 30 degrees and his overall limitation of motion 
is less than severe in degree.  

2.  The veteran's chronic neurologic manifestations of IVDS 
primarily involves a sensory deficit of the left lower 
extremity that is mild in degree; there is more than 
intermittent relief of IVDS attacks without any periods of 
prescribed bed rest during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
chronic orthopedic manifestations of IVDS have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 5292, 5293 
(1995-2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003-
04).

2.  Since September 23, 2002, the criteria for a 10 percent 
rating for the chronic neurologic manifestation of left lower 
sensory deficit due to IVDS have been met.  38 U.S.C.A. 
§§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 
4.25, 4.26, 4.71a, Diagnostic Code 8720 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an increased rating for 
service connected thoracolumbar spine disability.  The Board 
has reviewed all the evidence in the veteran's claims folder, 
which includes, but is not limited to: service medical 
records; his statements in support of claim; VA examination 
reports dated October 1998, March 2001, June 2002 and June 
2004; VA records for outpatient treatment; medical records 
and examination reports from PriMed, Tai Q. Chung, M.D., and 
L.V. Stabler Memorial Hospital; medical and legal documents 
associated with the veteran's application for disability 
benefits with the Social Security Administration (SSA), 
including medical reports from Drs. Scott Bell and Stephen M. 
West; transcript of the veteran's personal hearing in July 
2002; a lay statement from the veteran's former co-worker; 
and argument provided by the veteran's representative.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

Historically, the veteran injured his back in an automobile 
accident while enroute to drill training in March 1998.  His 
symptoms included pain, limitation of motion and intermittent 
numbness in his legs assessed as a lumbosacral (LS) strain.  
His initial VA examination in October 1998 indicated an 
impression of remote injury of the lower back with subsequent 
chronic pain in the area of the lumbar spine.  The examiner 
also opined that functional loss due to pain was "moderately 
significant."  An RO rating decision dated October 1998 
granted service connection for injury to the back, and 
assigned an initial 10 percent evaluation under Diagnostic 
Code 5295.

A May 1999 evaluation by Dr. Chung reported the veteran's 
symptoms as back pain with left leg numbness.  On physical 
examination, the veteran was observed to hold his back 
stiffly and drag his feet when walking.  His clinical 
findings were remarkable for marked paravertebral muscle 
spasm, an inability to bend his back, tenderness along the 
midline lumbar spine, and decreased sensation to pinwheel in 
the dorsum and lateral edge of the left foot.  A magnetic 
resonance imaging (MRI) scan of the lumbar spine was 
interpreted as essentially unremarkable with some narrowing 
of the spinal canal noted.

On July 3, 2000, the veteran submitted a claim for an 
increased rating alleging an inability to work as a result of 
his lumbar spine disability.  He reported an inability to 
stand for long periods of time, lift heavy objects and bend 
over.  He had sleep difficulties with stiffness and aches.  A 
lay statement from a co-worker attested to observation that 
the veteran could not stand on his feet for long periods of 
time due to back pain.  

A physical evaluation conducted by L.V. Stabler Memorial 
Hospital in October 2000 noted a physical finding of 
tenderness to light touch of the lower back.  The examiner 
checked an item of "[n]ot acceptable for work" with a 
recommendation that he undergo evaluation by a back 
specialist prior to being hired.

The veteran was afforded VA examination with benefit of 
review of his claims folder in March 2001.  At that time, he 
reported pain in the hips and lower back with an inability to 
bend or carry objects, and had stiffness with prolonged 
standing.  On physical examination, he walked with an 
antalgic gait, but used no assistive devices.  He was unable 
to walk on his heels or toes nor tandem walk.  He sat with 
his left leg extended.  He dressed and undressed with limited 
flexion of the spine.  He had lateral bending of 10 degrees 
on the right with no lateral bend to the left.  He had 
paravertebral spasm with positive straight leg raise (SLR) 
test at 40 degrees on the left.  He was unable to lie supine 
on the examination table.  His patellar reflex was 1 on the 
left and absent on the right.  His ankle jerks were 1 
bilaterally.  He had sensory impairment on the lower 
extremities that was greater on the left.  He gave 
inconsistent answers with repeat testing for sharp/dull 
discrimination.  An x-ray examination was interpreted as 
showing mild spondylotic changes.  An MRI of the lumbar spine 
demonstrated mild dessication at L4-L5 with partial bilateral 
foraminal encroachment.  He was given an assessment of 
chronic low back pain with moderate-severe functional 
impairment with mild dessication at L4-L5 with partial 
bilateral foraminal encroachment.

An RO rating decision dated May 2001 increased the disability 
rating to 20 percent, effective to the date of claim, under 
Diagnostic Code 5295.

VA clinic records include an April 2002 consultation wherein 
the veteran reported a 5-year history of chronic low back 
pain.  His physical examination was significant for positive 
SLR test at less than 30 degrees on the left.  His x-ray 
examination demonstrated mild degenerative joint disease of 
the apophyseal joints of the lower lumbar spine.  He was 
prescribed Naprosyn as needed (prn).

In June 2002, the veteran underwent VA examination with 
benefit of review of his claims folder.  He had continued 
complaint of chronic lower back pain worsened with prolonged 
sitting, driving and walking.  His left leg stayed stiff most 
of the time, and he described some numbness of the left 
thigh.  He was unable to sleep on his left side.  He took two 
500 mg. tablets of Naprosyn per day, and used a cane when 
needed.  On physical examination, he was observed to take a 
long time to dress and undress due to low back pain.  He 
ambulated with an antalgic gait.  His posture was slightly 
abnormal, and he stooped forward slightly with ambulation.  
Examination of the thoracolumbar spine revealed moderate to 
severe tenderness all over the lumbosacral spine and over the 
sacroiliac joint.  There was no fixed deformity or 
paravertebral muscle spasm.  Range of motion testing showed 
that forward flexion beyond 70 degrees was associated with a 
moderate amount of pain and limited secondary to the pain.  
Backward extension was 10 degrees.  Left lateral motion was 
about 10 degrees.  Right lateral flexion was 35 degrees, and 
left lateral flexion was 10 degrees.  He reported an 
inability to perform lateral rotations due to pain.  He had a 
positive SLR on the left at 30 degrees.  Deep tendon reflexes 
were 1+ and symmetrical in the knees and ankles.  Plantars 
were flexors, and no weakness of the extremities was 
appreciated.  The examiner offered the following diagnosis:

Chronic low back pain, residuals of injury, with 
MRI of the lumbar spine in 1999 revealing mild 
dessication at L4-5 with possible bilateral 
foraminal encroachment and CT of the lumbar spine 
from April 2000 revealing mild degenerative joint 
disease of the Apophyseal joints of the lower 
lumbar spine without any definitive evidence of 
herniated nucleus pulposus.  Functional loss due 
to low back pain is moderate to severe.

In July 2002, the veteran testified to chronic lower back 
pain, stiffness, and restricted range of motion to the extent 
he could not touch his toes.  He had constant numbness down 
into the thigh of the left lower extremity, and his pain 
symptoms worsened with prolonged activities and weather 
changes.  He could not run, and was limited to 500 feet of 
walking before the onset of severe pain.  He had been awarded 
disability benefits from the SSA due, in part, to his back 
disability.  

The veteran was afforded another VA examination in January 
2003.  Lumbosacral range of motion was measured as 75 degrees 
in flexion, 0 degrees in extension, 25 degrees of lateral 
bending bilaterally, 45 degrees of right lateral rotation and 
35 degrees of left lateral rotation.  His knees jerks were 0 
bilaterally, and ankle jerks were 3 bilaterally.  There was 
no evidence of atrophy or motor loss in either lower 
extremity with all major muscle groups graded at 5.  He had 
stocking hypoesthesia of the lower left extremity with no 
loss of sensation on the right.  There was no dermatome loss 
of sensation.  He had a negative SLR bilaterally.  There was 
tenderness of the sacrum with apparent muscle spasm greater 
on the left.  His hip extension was questionably positive on 
the left.  During the entire examination, he moaned with pain 
and made an effort to indicate the severity of discomfort 
which, according to the examiner, was not borne out in the 
findings on examination.  X-ray examination of the lumbar 
spine revealed normal architecture with no evidence of facet 
joint degeneration.  MRI examination demonstrated mild loss 
of disc height, and mild loss of signal from the posterior 
aspect of the L4-5 intervertebral disc.  There was a small 
circumferential annular bulge that minimally touched the 
ventral aspect of the thecal sac and caused about 50% 
encroachment on the anterior-inferior aspect of both 
foramina.  Mild arthritic changes were present in the 
posterior facet joints.  The examiner offered the following 
diagnosis:

Mild dessication posteriorly at L4-5 with partial 
bilateral foraminal encroachment.

It is my opinion that the patient, at the present 
time, is experiencing a mild to moderate 
disability of the lumbosacral spine due to pain, 
although the major source of his complaints 
appeared to be functional rather than organic in 
nature.

In January 2003, VA received legal and medical documents 
associated with the veteran's application for SSA disability 
benefits.  On his activities questionnaire, he indicated 
having a "partial" ability to take care of his personal 
needs, and that the only household chores he performed was 
taking his clothes to the Laundromat.  In his spare time, he 
indicated only having an ability to fish with a lightweight 
pole.  He indicated an inability to perform "tasks of heavy 
work nor light work."  Otherwise he described his usual 
daily activities as "I do not have any daily activities 
because I am not able to perform much, yard work 2 hours a 
week, hobby fishing 5hrs, driving 8 yrs, shopping 2 hrs."  
His limitations included standing for more than 20 minutes, 
walking for 15 minutes, and sitting for 4 hours or more."

Medical evidence associated with the SSA application included 
an April 2001 report of a lumbar spine bone scan that was 
negative for abnormal activity in the spine, pelvis or lower 
extremities.  

Additionally, a June 2001 evaluation by Dr. Bell recorded the 
veteran's history of low back pain with stiffness that 
prevented his bending.  He generally stayed inside his house 
and sat around, but did indicate walking around a bit.  He 
generally did what was necessary to take care of his home, 
and went fishing three times per week.  The examiner noticed 
the veteran's hands to be heavily calloused and abraded on 
the fingertips, and the veteran admitted to working on his 
car lastly changing the valve cover gasket.  On physical 
examination, he was able to sit comfortably and had no 
difficulties ambulating in the room.  He had no real 
difficulty getting in and out of the chair or the examination 
table.  He had moderate to severe difficulty going from the 
supine to sitting position.  He had a normal gait, and able 
to stand steady without difficulty with walking.  He could 
hop on his right leg, but not the left.  He was able to walk 
on his heels, but had problems with flexion of his left big 
toe.  He was able to squat down about 60-70% with some 
difficulty.  Lumbar spine range of motion was measured as 70 
degrees of flexion, 5 degrees of extension, 15 degrees of 
lateral flexion on the right and 20 degrees on the left.  He 
had a normal lordotic curve without evidence of paraspinal 
muscle spasm.  He did have some tenderness.  Muscle strength 
in the lower extremities was 5/5 with symmetrical bulk and 
tone.  He had no atrophy.  Sensory examination was decreased 
to pinprick at S1.  His deep tendon reflexes were 2/4 in the 
ankle, knee and brachial reflexes.  The examiner offered the 
following diagnosis and assessment:

DIAGNOSIS:  Low back pain with some evidence of 
radicular findings.

FUNCTIONAL ASSESSMENT/MEDICAL SOURCE STATEMENT:  I 
expect the claimant to be able to stand and walk 
about six hours with limitations secondary to back 
pain as evidenced by decreased range of motion and 
positive radicular findings of the low of pinprick 
sensation and positive straight leg raise.  There 
are no restrictions on sitting.  There is no need 
for any assistive device.  

I expect the claimant is able to lift and carry 10 
pounds frequently and 20 pounds occasionally.  He 
would obviously have problems with lifting because 
of difficulty bending over completely to lift.

Postural limitations would be rarely bending with 
occasional stooping and rarely crouching because 
of difficulty performing those maneuvers on the 
physical examination and evidence of the back 
problem with loss of S1 distribution and back 
pain.

There are no manipulative limitations at all as 
far as reaching, handling, feeling, grasping, or 
fingering of objects.  There are no other relevant 
visual, communicative, or workplace environmental 
limitations.

Also associated with the SSA application was a March 2002 
evaluation by Dr. West wherein the veteran reported chronic 
and severe low back pain with left leg numbness and weakness.  
He stated that he could not lift, stoop, sit nor stand for 
any length of time due to severe pain.  On physical 
examination, he walked with a normal gait.  He could only 
touch to knee level when asked to bend over and touch his 
toes.  He could do a full squat without holding on.  He 
easily arose from the chair, and climbed on the examination 
table.  He had a positive SLR on the left, but none on the 
right.  The examiner commented that the veteran had what 
sounded like some radicular pain with radiculopathy due to 
lumbar degenerative disc disease, but that he had no access 
to an MRI to determine the severity the veteran's lumbar 
spine disability.

In April 2002, medical examiners for SSA suggested that the 
veteran met the criteria for being disabled as of October 1, 
2001.  He was given a psychiatric diagnosis of psychosis not 
otherwise specified (NOS) resulting in moderate restrictions 
of his activities of daily living, and marked difficulties in 
maintaining social functioning, concentration, persistence or 
pace.  SSA awarded him disability benefits based upon a 
primary diagnosis of organic mental disorder, and a secondary 
diagnosis of degenerative disc disease of the lumbar spine 
with radiculopathy.

The veteran underwent another VA examination, with benefit of 
review of his claims folder, in June 2004.  He reported pain 
at a level of 8-9/10 that was constant, and had remained 
unchanged since his initial injury.  He was unable to walk 
prolonged distances, and could walk up to one block without 
resting.  He had a stick/cane that he brought on his own, and 
indicated a desire to have a cane prescribed.  He currently 
only had weakness and numbness of the left lower extremity 
accompanied by a sensation of "bugs crawling."  He denied 
any precipitating, aggravating or alleviating factors.  
Physical examination of his back revealed no erythema or 
inflammation.  There was tenderness on palpation was well as 
pain with movement.  Range of motion showed flexion of 40 
degrees, and extension could not be evaluated secondary to 
pain and refusal to undertake extension.  Side bending was 25 
degrees, and rotation was 35 degrees.  Neurologic examination 
revealed intact sensation that was slightly reduced in the 
left lower extremity.  Motor strength was reduced to 2-3/5 in 
the left lower extremity.  Deep tendon reflexes could not be 
easily elicited over the lower extremities bilaterally.  An 
x-ray examination of the lumbar spine showed dessication of 
the lumbar discs of L5-S1.  An electromyogram of the left 
lower extremity (LLE) was normal.  He was given diagnoses of 
lumbar spine desiccated disks at L5-S1 with moderate to 
severe functional loss of range of motion due to pain, and 
history of LLE numbness with a normal EMG.

The veteran's claim for a higher initial rating for his 
thoracolumbar spine disability stems from an increased rating 
claim filed on July 3, 2000.  Effective September 23, 2002, 
VA revised the criteria for evaluating IVDS.  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating diseases and 
injuries of the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The veteran's 20 percent rating in effect from the time of 
filing of his current increased rating claim came under the 
'old" criteria.  This rating represented lumbar spine 
symptoms consistent with moderate limitation of lumbar spine 
motion (Diagnostic Code 5292), moderate and recurring attacks 
of IVDS (Diagnostic Code 5293) and lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position (Diagnostic 
Code 5295).  See 38 C.F.R. § 4.71a (1997-2001).

A higher 40 percent rating was warranted for symptoms 
consistent with, or more closely approximating, severe 
limitation of lumbar motion (Diagnostic Code 5292), severe, 
recurring attacks of IVDS with little intermittent relief 
(Diagnostic Code 5293), and severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (Diagnostic Code 5295).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

It is the responsibility of a rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2004).  In 
this case, the Board notes that significant disparities exist 
between the veteran's reported symptomatology and the 
clinical findings recorded in examination reports.  
Additionally, the Board finds that significant disparities 
exist between clinical findings recorded in the private and 
VA examination reports of record.  Range of motion findings 
during the appeal period have ranged from degrees of 40-75 
degrees of flexion, 0-10 degrees of extension, 0-25 degrees 
of left lateral flexion, 10-35 degrees of right lateral 
flexion, 0-35 degrees of left rotation and 0-45 degrees of 
right rotation.  

The March 2001 VA examination noted the veteran to be 
ambulating with an antalgic gait and being unable to walk on 
his heels or toes.  He undressed with limited flexion of the 
spine with paravertebral spasm noted.  However, the June 2001 
examination by Dr. Bell noted the veteran to have no 
difficulties in sitting, ambulating, or getting in and out of 
the chair and examination table.  He had 70 degrees of 
forward flexion with no paraspinal spasm noted.  At that 
time, his initial claim of a virtual inability to perform 
daily activities was contradicted by heavy callous formation 
and abrasions noted on his hands and his later admission of 
performing car work.

The March 2002 evaluation by Dr. West noted the veteran to 
walk with a normal gait, easily arising from his chair and 
climbing the examination table, performing a full squat and 
forward bending limited to knee level.  The June 2002 VA 
examination noted that flexion beyond 70 degrees was met with 
a moderate amount of pain with limitation due to pain, and 
assessed the overall functional loss due to pain as moderate 
to severe.  However, VA examination in January 2003 indicated 
an assessment the veteran's outward displays of pain were not 
borne out by the clinical findings, that the overall lumbar 
spine disability was assessed as mild to moderate in degree, 
and that the major source of complaints appeared to be 
functional rather than organic in nature.  The June 2004 VA 
examination report demonstrated flexion limited to 40 degrees 
with an assessment of moderate to severe functional loss of 
range of motion due to pain.

On this record, the Board finds by a preponderance of the 
evidence that the veteran's chronic orthopedic manifestations 
of IVDS have been represented by pain, restricted range of 
motion and functional impairment on use; overall, his 
limitation of motion has been demonstrated as less than 
severe in degree.  In so holding, the Board finds the veteran 
as competent to describe his symptoms of pain, limitation of 
motion and functional impairments that he relates to his 
lumbar spine disability.  38 C.F.R. § 3.159(a)(2) (2004).  
His report of symptomatology and impairment, however, holds 
very little probative weight in this case.  His report of a 
virtual inability to perform any activities of daily living 
contradict the clinical findings in his examination reports, 
including the notation of his heavily calloused hands by Dr. 
Bell in June 2001, and the assessment of overendorsement of 
symptoms by the VA examination in January 2003.  In June 
2001, Dr. Bell assessed the veteran as capable for 
unrestricted sitting and having an ability to lift and carry 
10 pounds frequently.  The examination reports of June 2001, 
June 2002, and January 2003 record forward flexion as 70 
degrees or greater.

The Board finds that the severity, frequency and duration of 
functional impairment during flare-ups of disability does not 
rise to the level to warrant a finding that the veteran's 
symptoms more closely approximate the criteria for severe 
limitation of lumbar spine motion.  As such, an increased 
rating is not warranted under Diagnostic Code 5292.  The 
clinical findings do not show listing of whole spine to 
opposite side, positive Goldthwaite's sign, abnormal mobility 
on forced motion nor consistent marked limitation of forward 
bending or loss of lateral motion.  His lumbosacral strain 
symptoms are not severe in degree.  As such, the criteria for 
a higher rating under Diagnostic Code 5295 is not warranted.  
The veteran does manifest IVDS with evidence of radiculopathy 
of the left lower extremity.  The examination reports, 
however, establish that he manifests more than intermittent 
relief for attacks of IVDS.  As such, the Board finds that a 
higher rating under Diagnostic Code 5293 is not warranted.  
There is no competent evidence of ankylosis to consider 
application of Diagnostic Codes 5286 or 5289.  See Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988) (ankylosis 
refers to immobility and consolidation of a joint due to 
disease, injury, or surgical procedure).  Cf. 38 C.F.R. 
§ 4.71a, Schedule of ratings - musculoskeletal system, NOTE 5 
(2004) (fixation of a spinal segment in neutral position 
(zero degrees) represents favorable ankylosis).

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to Diagnostic Code 
5243.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  This 
regulatory change did not include any substantive change to 
the provisions enacted in 2002.  For purposes of this 
analysis, the Board will refer to the current numbering of 
Diagnostic Code 5243 in the discussion below.

The current criteria of Diagnostic 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004).  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004).  Similarly, neurologic 
disabilities are rated separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.

As held above, the veteran's chronic orthopedic 
manifestations of IVDS during the appeal period have been 
represented by limitation of motion of the lumbar spine that 
is not more than moderate in degree.  A 20 percent rating is 
currently assigned for the orthopedic manifestations of IVDS 
under the "old" criteria.

The neurologic manifestations of the veteran's IVDS include 
the veteran's report of sensory and weakness deficits of his 
left lower extremity.  The examination reports of record 
include conflicting assessments as to whether there is muscle 
weakness in the left lower extremity, but consistently show 
no evidence of atrophy.  An electromyography performed in 
June 2004 was interpreted as normal.  However, his complaints 
of sensory changes and numbness have been assessed as 
associated with his IVDS.  The preponderance of the evidence 
demonstrates no other chronic neurologic manifestations of 
IVDS other than the left lower extremity sensory changes.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2004).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2003).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2004).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Diagnostic Code 8620 refers to neuritis of the sciatic 
nerve while Diagnostic Code 8720 refers to neuralgia of the 
sciatic nerve.

The Board finds that the left lower extremity sciatica 
symptoms are primarily sensory in nature and compatible with 
an incomplete paralysis of the sciatic nerve that is mild in 
degree.  Accordingly, the Board finds that the veteran is 
entitled to a separate 10 percent rating for the neurologic 
manifestation of left lower extremity sensory deficit due to 
IVDS as analogous to neuralgia of the sciatic nerve under 
Diagnostic Code 8720.  The Board finds no evidence of organic 
changes, such as muscle atrophy, trophic changes, etc., which 
would warrant a higher rating still.

Accordingly, the Board finds that, under the new criteria, 
the veteran could be rated as 20 percent for his chronic 
orthopedic manifestation of moderate limitation of lumbar 
spine motion and a separate 10 percent rating for his chronic 
neurologic manifestation left lower extremity sensory 
deficit.  After combining the ratings under 38 C.F.R. § 4.25, 
the veteran would be entitled to a total 30 percent schedular 
rating by separately rating his chronic orthopedic and 
neurologic disabilities under Diagnostic Code 5243.

An alternative higher 60 percent rating may be considered 
under Diagnostic Code 5243 where there have been 
incapacitating episodes of IVDS having a total duration of at 
least six weeks during a 12 month period.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 U.S.C.A. § 4.71a, Diagnostic Code 5243, NOTE (2004).   The 
veteran appears to describe a constant need for bedrest 
which, as held above, are inconsistent with the clinical 
findings of record.  A careful review of the record does not 
disclose during the appeal a single instance where an episode 
of IVDS required treatment and a prescription of bed rest by 
a physician as required for consideration of an alternative 
rating based upon the yearly duration of episodes of IVDS.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised criteria would require a finding of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  The 
range of motion findings during the appeal have all been 
above 30 degrees of forward flexion and, most consistently, 
have been measured as 70 degrees of more.  Even with 
consideration of moderate to severe functional impairment on 
use, the preponderance of the evidence demonstrates that the 
veteran falls well short of the criteria necessary for a 
higher rating.  There is no competent evidence of ankylosis 
of the lumbar spine.  As such, the regulatory changes in 2003 
do not offer a more favorable result in this case.

Finally, the Board notes that the veteran has claimed 
unemployability due, in part, to his lumbar spine disability.  
The Board is required to consider whether to refer the 
veteran's claim to the Director of Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  The provisions of 
38 C.F.R. § 3.321(b) states as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The veteran was awarded SSA disability benefits based upon a 
primary diagnosis of psychiatric disorder.  Examinations 
during his SSA application included the assessment by Dr. 
Bell that the veteran had no sitting limitations, and had the 
capacity to carry objects of 10 pounds or more on a frequent 
basis.  The veteran's report of virtual incapacitation due to 
his lumbar spine disability are not credible when compared to 
the objective medical evidence of record.  He has not 
required any hospitalizations for his lumbar spine 
disability.  There is no showing that his disability markedly 
interferes with his employability, and his schedular rating 
of 30 percent awarded contemplates impairment of industrial 
capacity and loss of working time due to exacerbations.  
38 C.F.R. § 4.1 (2004).  The Board, therefore, finds no basis 
upon which to refer the case to the Director of Compensation 
and Pension for extraschedular consideration.

In summary, the Board finds that the veteran's chronic 
orthopedic manifestations of IVDS primarily involve pain, 
restricted range of motion, and functional limitation on use; 
his forward range of motion is greater than 30 degrees and 
his overall limitation of motion is less than severe in 
degree.  His chronic neurologic manifestations of IVDS 
consist of a sensory deficit of the left lower extremity that 
is mild in degree, and more than intermittent relief of IVDS 
attacks without any periods of prescribed bed rest during the 
appeal period.  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).

In so holding, the Board notes that the veteran filed his 
claim in July 2000.  On November 9, 2000, the provisions of 
the Veterans Claims Assistance Act (VCAA) of 2000 were 
enacted into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In 
pertinent part, this law redefined VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated December 2002 
and May 2004, as well as the rating decision on appeal, the 
statement of the case (SOC) and supplemental statement of the 
(SSOC), told him what was necessary to substantiate his 
claim.  In fact, the rating decision on appeal, the SOC and 
the multiple SSOC's provided him with specific information as 
to why his claim was being denied, and of the evidence that 
was lacking.  The December 2002 and May 2004 letters 
satisfied the elements of (2) and (3) by notifying the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the documents explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The April 2005 SSOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This de minimis notice defect has 
resulted in no prejudicial harm to the veteran.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claim and/or affected the essential fairness of the 
adjudication of the claim.  Additionally, neither the veteran 
nor his representative has pleaded with any specificity that 
a notice deficiency exists in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claim on appeal.  The RO also obtained legal and 
medical documents pertaining to the veteran's application for 
SSA disability benefits.  VA has provided the veteran with 
multiple examinations during the appeal period, to include 
examination after the IVDS regulatory changes.  The 
examination reports of record, in their totality, provide the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

A rating in excess of 20 percent rating for the chronic 
orthopedic manifestation of limited lumbar spine motion due 
to IVDS is denied.

A 10 percent rating effective September 23, 2002, but no 
higher, is granted for the chronic neurologic manifestation 
of left lower extremity sensory deficit due to IVDS.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


